                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 1 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  Appendix A
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 2 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                        U.S. Department of Justice
        Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 3 of 54
       ______________________________________________________
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                           (©ffice of tqe ~tputtJ !'tfontell ®enerul
                                       ~llfusl1fogfo11, ~.<!I.. 20S30



                                    ORDER.NO. 391S-2017
                          APPOfNTMENT Of SPEC[AL COUNSEL
                   TO INVESTlGATE RUSSIAN INTERFERENCE WITH THE
                 2016 PRESIDENTIAL ELECTION AND RELATED MATTERS


         By virtue of the authority vested in me as Acting Attorney General, including 28 U.S.C.
§§ 509, 5 I0, and 5 I5, in order to discharge my responsibility to provide supervision and
management of the Department of Justice, and to ensure a full and thorough investigation of the
Russian government's efforts to interfere in the 2016 presidential election, I hereby order as
follows:

(a)      Robert S. Mueller lfl is appointed to serve as Special Counsel for the United States
Department of Justice.

(b)      The Special Counsel is authorized to conduct the investigation confinned by then-FBI
Director James I3. Corney in testimony before the House Pennanent Select Committee on
Intelligence on March 20, 2017, including:

         (i)     any links and/or coordination between the Russian government and individuals
                 associated with the campaign of President Donald Trump; and

         (ii)    any matters that arose or may arise directly from the investigation; and

         (iii)   any other matters within the scope of 211 C.F.R. § 600.4(a).

(c)      If the Special Counsel believes it is necessary and appropriate, the Special Counsel is
authorized to prosecute foderal crimes arising from the investigation of these matters.

{d)      Sections 600.4 through 600.10 of Title 28 of the Code of Federal Regulations are
applicable to the Special Counsel.




~-h~2-
   7
oa1e
       -



                                                        A-1
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 4 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 5 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  "QQFOEJY#
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 6 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 7 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                  APPENDIX B: GLOSSARY
        The following glossary contains names and brief descriptions of individuals and entities
referenced in the two volumes of this report. It is not intended to be comprehensive and is intended
only to assist a reader in the reading the rest of the report.
                                       Referenced Persons

Agalarov, Aras           Russian real-estate developer (owner of the Crocus Group); met Donald
                         Trump in connection with the Miss Universe pageant and helped arrange
                         the June 9, 2016 meeting at Trump Tower between Natalia Veselnitskaya
                         and Trump Campaign officials.
Agalarov, Emin           Performer, executive vice president of Crocus Group, and son of Aras
                         Agalarov; helped arrange the June 9, 2016 meeting at Trump Tower
                         between Natalia Veselnitskaya and Trump Campaign officials.
Akhmetov, Rinat          Former member in the Ukrainian parliament who hired Paul Manafort to
                         conduct work for Ukrainian political party, the Party of Regions.
Akhmetshin, Rinat        U.S. lobbyist and associate of Natalia Veselnitskaya who attended the
                         June 9, 2016 meeting at Trump Tower between Veselnitskaya and Trump
                         Campaign officials.
Aslanov,                 Head of U.S. department of the Internet Research Agency, which
Dzheykhun (Jay)          engaged in an “active measures” social media campaign to interfere in
                         the 2016 U.S. presidential election.
Assange, Julian          Founder of WikiLeaks, which in 2016 posted on the internet documents
                         stolen from entities and individuals affiliated with the Democratic Party.
Aven, Petr               Chairman of the board of Alfa-Bank who attempted outreach to the
                         Presidential Transition Team in connection with anticipated post-election
                         sanctions.
Bannon, Stephen          White House chief strategist and senior counselor to President Trump
(Steve)                  (Jan. 2017 – Aug. 2017); chief executive of the Trump Campaign.
Baranov, Andrey          Director of investor relations at Russian state-owned oil company,
                         Rosneft, and associate of Carter Page.
Berkowitz, Avi           Assistant to Jared Kushner.
Boente, Dana             Acting Attorney General (Jan. 2017 – Feb. 2017); Acting Deputy
                         Attorney General (Feb. 2017 – Apr. 2017).
Bogacheva, Anna          Internet Research Agency employee who worked on “active measures”
                         social media campaign to interfere in in the 2016 U.S. presidential
                         election; traveled to the United States under false pretenses in 2014.
Bossert, Thomas          Former homeland security advisor to the President who also served as a
(Tom)                    senior official on the Presidential Transition Team.




                                                B-1
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 8 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Boyarkin, Viktor      Employee of Russian oligarch Oleg Deripaska.
Boyd, Charles         Chairman of the board of directors at the Center for the National Interest,
                      a U.S.-based think tank with operations in and connections to Russia.
Boyko, Yuriy          Member of the Ukrainian political party Opposition Bloc and member of
                      the Ukrainian parliament.
Brand, Rachel         Associate Attorney General (May 2017 – Feb. 2018).
Browder, William      Founder of Hermitage Capital Management who lobbied in favor of the
(Bill)                Magnitsky Act, which imposed financial and travel sanctions on Russian
                      officials.
Bulatov, Alexander    Russian intelligence official who associated with Carter Page in 2008.
Burchik, Mikhail      Executive director of the Internet Research Agency, which engaged in an
                      “active measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Burck, William        Personal attorney to Don McGahn, White House Counsel.
Burnham, James        Attorney in the White House Counsel’s Office who attended January
                      2017 meetings between Sally Yates and Donald McGahn.
Burt, Richard         Former U.S. ambassador who had done work Alfa-Bank and was a board
                      member of the Center for the National Interest.
Bystrov, Mikhail      General director of the Internet Research Agency, which engaged in an
                      “active measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Calamari, Matt        Chief operating officer for the Trump Organization.
Caputo, Michael       Trump Campaign advisor.
Chaika, Yuri          Prosecutor general of the Russian Federation who also maintained a
                      relationship with Aras Agalarov.
Christie, Chris       Former Governor of New Jersey.
Clapper, James        Director of National Intelligence (Aug. 2010 – Jan. 2017).
Clovis, Samuel Jr.    Chief policy advisor and national co-chair of the Trump Campaign.
Coats, Dan            Director of National Intelligence.
Cobb, Ty              Special Counsel to the President (July 2017 – May 2018).
Cohen, Michael        Former vice president to the Trump Organization and special counsel to
                      Donald Trump who spearheaded an effort to build a Trump-branded
                      property in Moscow. He admitted to lying to Congress about the project.
Comey, James Jr.      Director of the Federal Bureau of Investigation (Sept. 4, 2013 – May 9,
                      2017).




                                            B-2
     Case 1:19-cv-00810-RBWU.S.     Department
                                  Document      of Justice
                                             122-3    Filed 06/19/20 Page 9 of 54
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Conway, Kellyanne     Counselor to President Trump and manager of the Trump Campaign.
Corallo, Mark         Spokesman for President Trump’s personal legal team (June 2017 – July
                      2017).
Corsi, Jerome         Author and political commentator who formerly worked for
                      WorldNetDaily and InfoWars. He was an associate of Roger Stone, who
                      asked him to communicate with WikiLeaks and Julian Assange.
Costello, Robert      Attorney who represented he had a close relationship with Rudolph
                      Giuliani, the President’s personal counsel.
Credico, Randolph     Radio talk show host who interviewed Julian Assange in 2016. Roger
(Randy)               Stone told Congress that Credico was Stone’s only intermediary to
                      Assange and WikiLeaks during the 2016 U.S. election.
Davis, Richard        Partner with Pegasus Sustainable Century Merchant Bank, business
(Rick) Jr.            partner of Paul Manafort, and co-founder of the Davis Manafort lobbying
                      firm.
Dearborn, Rick        Former White House deputy chief of staff for policy who previously
                      served as chief of staff to Senator Jeff Sessions.
Dempsey, Michael      Office of Director of National Intelligence official who recalled
                      discussions with Dan Coats after Coats’s meeting with President Trump
                      on March 22, 2017.
Denman, Diana         Delegate to 2016 Republican National Convention who proposed a
                      platform plank amendment that included armed support for Ukraine.
Deripaska, Oleg       Russian businessman with ties to Vladimir Putin who hired Paul
                      Manafort for consulting work between 2005 and 2009.
Dhillon, Uttam        Attorney in the White House Counsel’s Office (Jan. 2017 – June 2018).
Dmitriev, Kirill      Head of the Russian Direct Investment Fund (RDIF); met with Erik
                      Prince in the Seychelles in January 2017 and, separately, drafted a U.S.-
                      Russia reconciliation plan with Rick Gerson.
Donaldson, Annie      Chief of staff to White House Counsel Donald McGahn (Jan. 2017 – Dec.
                      2018).
Dvorkovich, Arkady Deputy prime minister of the Russian Federation and chairman of the
                   board of directors of the New Economic School in Moscow. He met with
                   Carter Page twice in 2016.
Dvoskin, Evgeney      Executive of Genbank in Crimea and associate of Felix Sater.
Eisenberg, John       Attorney in the White House Counsel’s Office and legal counsel for the
                      National Security Council.
Erchova, Lana         Ex-wife of Dmitry Klokov who emailed Ivanka Trump to introduce
(a/k/a Lana           Klokov to the Trump Campaign in the fall of 2015.
Alexander)



                                            B-3
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 10 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Fabrizio, Anthony     Partner at the research and consulting firm Fabrizio, Lee & Associates.
(Tony)                He was a pollster for the Trump Campaign and worked with Paul
                      Manafort on Ukraine-related polling after the election.
Fishbein, Jason       Attorney who performed worked for Julian Assange and also sent
                      WikiLeaks a password for an unlaunched website PutinTrump.org on
                      September 20, 2016.
Flynn, Michael G.     Son of Michael T. Flynn, National Security Advisor (Jan. 20, 2017 – Feb.
(a/k/a Michael        13, 2017).
Flynn Jr.)
Flynn, Michael T.     National Security Advisor (Jan. 20, 2017 – Feb. 13, 2017), Director of
                      the Defense Intelligence Agency (July 2012 – Aug. 7, 2014), and Trump
                      Campaign advisor. He pleaded guilty to lying to the FBI about
                      communications with Ambassador Sergey Kislyak in December 2016.
Foresman, Robert      Investment banker who sought meetings with the Trump Campaign in
(Bob)                 spring 2016 to discuss Russian foreign policy, and after the election met
                      with Michael Flynn.
Futerfas, Alan        Outside counsel for the Trump Organization and subsequently personal
                      counsel for Donald Trump Jr.
Garten, Alan          General counsel of the Trump Organization.
Gates, Richard        Deputy campaign manager for Trump Campaign, Trump Inaugural
(Rick) III            Committee deputy chairman, and longtime employee of Paul Manafort.
                      He pleaded guilty to conspiring to defraud the United States and violate
                      U.S. laws, as well as making false statements to the FBI.
Gerson, Richard       New York hedge fund manager and associate of Jared Kushner. During
(Rick)                the transition period, he worked with Kirill Dmitriev on a proposal for
                      reconciliation between the United States and Russia.
Gistaro, Edward       Deputy Director of National Intelligence for Intelligence Integration.
Glassner, Michael     Political director of the Trump Campaign who helped introduce George
                      Papadopoulos to others in the Trump Campaign.
Goldstone, Robert     Publicist for Emin Agalarov who contacted Donald Trump Jr. to arrange
                      the June 9, 2016 meeting at Trump Tower between Natalia Veselnitskaya
                      and Trump Campaign officials.
Gordon, Jeffrey       National security advisor to the Trump Campaign involved in changes to
(J.D.)                the Republican party platform and who communicated with Russian
                      Ambassador Sergey Kislyak at the Republican National Convention.
Gorkov, Sergey        Chairman of Vnesheconombank (VEB), a Russian state-owned bank,
                      who met with Jared Kushner during the transition period.
Graff, Rhona          Senior vice-president and executive assistant to Donald J. Trump at the
                      Trump Organization.



                                            B-4
        Case 1:19-cv-00810-RBWU.S.      Department
                                     Document       of Justice
                                                122-3    Filed 06/19/20 Page 11 of 54
        Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


                                                                                                                (b)(3)-2
(b)(3), (b)(6), (b)(7)(A),(C),(E)   (b)(3), (b)(6), (b)(7)(A),(C),(E)                                           (b)(7)(E)-2
                                                                                                                (b)(6)/(b)(7)(C)-4


Hawker, Jonathan                    Public relations consultant at FTI Consulting; worked with Davis
                                    Manafort International LLC on public relations campaign in Ukraine.
Heilbrunn, Jacob                    Editor of the National Interest, the periodical that officially hosted
                                    candidate Trump’s April 2016 foreign policy speech.
Hicks, Hope                         White House communications director (Aug. 2017 – Mar. 2018) and
                                    press secretary for the Trump Campaign.
Holt, Lester                        NBC News anchor who interviewed President Trump on May 11, 2017.
Hunt, Jody                          Chief of staff to Attorney General Jeff Sessions (Feb. 2017 – Oct. 2017).
Ivanov, Igor                        President of the Russian International Affairs Council and former
                                    Russian foreign minister. Ivan Timofeev told George Papadopoulos that
                                    Ivanov advised on arranging a “Moscow visit” for the Trump Campaign.
Ivanov, Sergei                      Special representative of Vladimir Putin, former Russian deputy prime
                                    minister, and former FSB deputy director. In January 2016, Michael
                                    Cohen emailed the Kremlin requesting to speak to Ivanov.
Kasowitz, Marc                      President Trump’s personal counsel (May 2017 – July 2017).
Katsyv, Denis                       Son of Peter Katsyv; owner of Russian company Prevezon Holdings Ltd.
                                    and associate of Natalia Veselnitskaya.
Katsyv, Peter                       Russian businessman and father of Denis Katsyv.
(b) (6), (b) (7)(C), (b) (7)(E)
                                    (b) (6), (b) (7)(C), (b) (7)(E)                                             (b)(6)/(b)(7)(C)-4
                                                                                                                (b)(7)(E)-2
Kaveladze, Irakli                   Vice president at Crocus Group and Aras Agalarov’s deputy in the United
(Ike)                               States. He participated in the June 9, 2016 meeting at Trump Tower
                                    between Natalia Veselnitskaya and Trump Campaign officials.
Kaverzina, Irina                    Employee of the Internet Research Agency, which engaged in an “active
                                    measures” social media campaign to interfere in the 2016 U.S.
                                    presidential election.
Kelly, John                         White House chief of staff (July 2017 – Jan. 2019).
Khalilzad, Zalmay                   U.S. special representative to Afghanistan and former U.S. ambassador.
                                    He met with Senator Jeff Sessions during foreign policy dinners put
                                    together through the Center for the National Interest.
Kilimnik,                           Russian-Ukrainian political consultant and long-time employee of Paul
Konstantin                          Manafort assessed by the FBI to have ties to Russian intelligence.
Kislyak, Sergey                     Former Russian ambassador to the United States and current Russian
                                    senator from Mordovia.
Klimentov, Denis                    Employee of the New Economic School who informed high-ranking
                                    Russian government officials of Carter Page’s July 2016 visit to Moscow.



                                                               B-5
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 12 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Klimentov, Dmitri     Brother of Denis Klimentov who contacted Kremlin press secretary
                      Dmitri Peskov about Carter Page’s July 2016 visit to Moscow.
Klokov, Dmitry        Executive for PJSC Federal Grid Company of Unified Energy System
                      and former aide to Russia’s minister of energy. He communicated with
                      Michael Cohen about a possible meeting between Vladimir Putin and
                      candidate Trump.
Kobyakov, Anton       Advisor to Vladimir Putin and member of the Roscongress Foundation
                      who invited candidate Trump to the St. Petersburg International
                      Economic Forum.
Krickovic, Andrej     Professor at the Higher School of Economics who recommended that
                      Carter Page give a July 2016 commencement address in Moscow.
Krylova,              Internet Research Agency employee who worked on “active measures”
Aleksandra            social media campaign to interfere in the 2016 U.S. presidential election;
                      traveled to the United States under false pretenses in 2014.
Kushner, Jared        President Trump’s son-in-law and senior advisor to the President.
Kuznetsov, Sergey     Russian government official at the Russian Embassy to the United States
                      who transmitted Vladimir Putin’s congratulations to President-Elect
                      Trump for his electoral victory on November 9, 2016.
Landrum, Pete         Advisor to Senator Jeff Sessions who attended the September 2016
                      meeting between Sessions and Russian Ambassador Sergey Kislyak.
Lavrov, Sergey        Russian minister of foreign affairs and former permanent representative
                      of Russia to the United Nations.
Ledeen, Barbara       Senate staffer and associate of Michael Flynn who sought to obtain
                      Hillary Clinton emails during the 2016 U.S. presidential campaign
                      period.
Ledeen, Michael       Member of the Presidential Transition Team who advised on foreign
                      policy and national security matters.
Ledgett, Richard      Deputy director of the National Security Agency (Jan. 2014 – Apr. 2017);
                      present when President Trump called Michael Rogers on March 26, 2017.
Lewandowski,          Campaign manager for the Trump Campaign (Jan. 2015 – June 2016).
Corey
Luff, Sandra          Legislative director for Senator Jeff Sessions; attended a September 2016
                      meeting between Sessions and Russian Ambassador Sergey Kislyak.
Lyovochkin, Serhiy    Member of Ukrainian parliament and member of Ukrainian political
                      party, Opposition Bloc Party.
Magnitsky, Sergei     Russian tax specialist who alleged Russian government corruption and
                      died in Russian police custody in 2009. His death prompted passage of




                                            B-6
       Case 1:19-cv-00810-RBWU.S.      Department
                                    Document       of Justice
                                               122-3    Filed 06/19/20 Page 13 of 54
       Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                         the Magnitsky Act, which imposed financial and travel sanctions on
                         Russian officials.
Malloch, Theodore        Chief executive officer of Global Fiduciary Governance and the
(Ted)                    Roosevelt Group. He was a London-based associate of Jerome Corsi.
Manafort, Paul Jr.       Trump campaign member (March 2016 – Aug. 2016) and chairman and
                         chief strategist (May 2016 – Aug. 2016).
Mashburn, John           Trump administration official and former policy director to the Trump
                         Campaign.
McCabe, Andrew           Acting director of the FBI (May 2017 – Aug. 2017); deputy director of
                         the FBI (Feb. 2016 – Jan. 2018).
McCord, Mary             Acting Assistant Attorney General (Oct. 2016 – May 2017).
McFarland,               Deputy White House National Security Advisor (Jan. 2017 – May 2017).
Kathleen (K.T.)
McGahn, Donald           White House Counsel (Jan. 2017 – Oct. 2018).
(Don)
Medvedev, Dmitry         Prime Minister of Russia.
Melnik, Yuriy            Spokesperson for the Russian Embassy in Washington, D.C., who
                         connected with George Papadopoulos on social media.
Mifsud, Joseph           Maltese national and former London-based professor who, immediately
                         after returning from Moscow in April 2016, told George Papadopoulos
                         that the Russians had “dirt” in the form of thousands of Clinton emails.
Miller, Matt             Trump Campaign staff member who was present at the meeting of the
                         National Security and Defense Platform Subcommittee in July 2016.
Miller, Stephen          Senior advisor to the President.
Millian, Sergei          Founder of the Russian American Chamber of Commerce who met with
                         George Papadopoulos during the campaign.
Mnuchin, Steven          Secretary of the Treasury.
(b)(6), (b)(7)(C), (E)                                                                                 (b)(6)/(b)(7)(C)-4
                         (b) (6), (b) (7)(C), (b) (7)(E)                                               (b)(7)(E)-2

Müller-Maguhn,           Member of hacker association Chaos Computer Club and associate of
Andrew                   Julian Assange, founder of WikiLeaks.
Nader, George            Advisor to the United Arab Emirates’s Crown Prince who arranged a
                         meeting between Kirill Dmitriev and Erik Prince during the transition
                         period.
Netyksho, Viktor         Russian military officer in command of a unit involved in Russian hack-
                         and-release operations to interfere in the 2016 U.S. presidential election.




                                               B-7
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 14 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Oganov, Georgiy       Advisor to Oleg Deripaska and a board member of investment company
                      Basic Element. He met with Paul Manafort in Spain in early 2017.
Oknyansky, Henry      Florida-based Russian individual who claimed to have derogatory
(a/k/a Henry          information pertaining to Hillary Clinton. He met with Roger Stone in
Greenberg)            May 2016.
Page, Carter          Foreign policy advisor to the Trump Campaign who advocated pro-
                      Russian views and made July 2016 and December 2016 visits to Moscow.
Papadopoulos,         Foreign policy advisor to the Trump Campaign who received information
George                from Joseph Mifsud that Russians had “dirt” in the form of thousands of
                      Clinton emails. He pleaded guilty to lying to the FBI about his contact
                      with Mifsud.
Parscale, Bradley     Digital media director for the 2016 Trump Campaign.
Patten, William       Lobbyist and business partner of Konstantin Kilimnik.
(Sam) Jr.
Peskov, Dmitry        Deputy chief of staff of and press secretary for the Russian presidential
                      administration.
Phares, Walid         Foreign policy advisor to the Trump Campaign and co-secretary general
                      of the Transatlantic Parliamentary Group on Counterterrorism (TAG).
Pinedo, Richard       U.S. person who pleaded guilty to a single-count information of identity
                      fraud.
Podesta, John Jr.     Clinton campaign chairman whose email account was hacked by the
                      GRU. WikiLeaks released his stolen emails during the 2016 campaign.
Podobnyy, Victor      Russian intelligence officer who interacted with Carter Page while
                      operating inside the United States; later charged in 2015 with conspiring
                      to act as an unregistered agent of Russia.
Poliakova, Elena      Personal assistant to Dmitry Peskov who responded to Michael Cohen’s
                      outreach about the Trump Tower Moscow project in January 2016.
Polonskaya, Olga      Russian national introduced to George Papadopoulos by Joseph Mifsud
                      as an individual with connections to Vladimir Putin.
Pompeo, Michael       U.S. Secretary of State; director of the Central Intelligence Agency (Jan.
                      2017 – Apr. 2018).
Porter, Robert        White House staff secretary (Jan. 2017 – Feb. 2018).
Priebus, Reince       White House chief of staff (Jan. 2017 – July 2017); chair of the
                      Republican National Committee (Jan. 2011 – Jan. 2017).
Prigozhin, Yevgeniy   Head of Russian companies Concord Catering and Concord Management
                      and Consulting; supported and financed the Internet Research Agency,
                      which engaged in an “active measures” social media campaign to
                      interfere in the 2016 U.S. presidential election.



                                            B-8
                                U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 15 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Prikhodko, Sergei     First deputy head of the Russian Government Office and former Russian
                      deputy prime minister. In January 2016, he invited candidate Trump to
                      the St. Petersburg International Economic Forum.
Prince, Erik          Businessman and Trump Campaign supporter who met with Presidential
                      Transition Team officials after the election and traveled to the Seychelles
                      to meet with Kirill Dmitriev in January 2017.
Raffel, Josh          White House communications advisor (Apr. 2017 – Feb. 2018).
Rasin, Alexei         Ukrainian associate of Henry Oknyansky who claimed to possess
                      derogatory information regarding Hillary Clinton.
Rogers, Michael       Director of the National Security Agency (Apr. 2014 – May 2018).
Rosenstein, Rod       Deputy Attorney General (Apr. 2017 – present); Acting Attorney General
                      for the Russian election interference investigation (May 2017 – Nov.
                      2018).
Rozov, Andrei         Chairman of I.C. Expert Investment Company, a Russian real-estate
                      development corporation that signed a letter of intent for the Trump
                      Tower Moscow project in 2015.
Rtskhiladze, Giorgi   Executive of the Silk Road Transatlantic Alliance, LLC who
                      communicated with Cohen about a Trump Tower Moscow proposal.
Ruddy, Christopher    Chief executive of Newsmax Media and associate of President Trump.
Rybicki, James        FBI chief of staff (May 2015 – Feb. 2018).
Samochornov,          Translator who worked with Natalia Veselnitskaya and attended a June
Anatoli               9, 2016 meeting at Trump Tower between Veselnitskaya and Trump
                      Campaign officials.
Sanders, Sarah        White House press secretary (July 2017 – present).
Huckabee
Sater, Felix          Real-estate advisor who worked with Michael Cohen to pursue a Trump
                      Tower Moscow project.
Saunders, Paul J.     Executive with the Center for the National Interest who worked on
                      outlines and logistics of candidate Trump’s April 2016 foreign policy
                      speech.
Sechin, Igor          Executive chairman of Rosneft, a Russian-stated owned oil company.
Sessions, Jefferson   Attorney General (Feb. 2017 – Nov. 2018); U.S. Senator (Jan. 1997 –
III (Jeff)            Feb. 2017); head of the Trump Campaign’s foreign policy advisory team.
Shoygu, Sergey        Russian Minister of Defense.
Simes, Dimitri        President and chief executive officer of the Center for the National
                      Interest.




                                            B-9
    Case 1:19-cv-00810-RBWU.S.      Department
                                 Document       of Justice
                                            122-3    Filed 06/19/20 Page 16 of 54
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Smith, Peter          Investment banker active in Republican politics who sought to obtain
                      Hillary Clinton emails during the 2016 U.S. presidential campaign
                      period.
Spicer, Sean          White House press secretary and communications director (Jan. 2017 –
                      July 2017).
Stone, Roger          Advisor to the Trump Campaign who was in contact with Trump
                      Campaign officials about the WikiLeaks releases during the 2016 U.S.
                      presidential campaign period.
Tillerson, Rex        U.S. Secretary of State (Feb. 2017 – Mar. 2018).
Timofeev, Ivan        Director of programs at the Russian International Affairs Council and
                      program director of the Valdai Discussion Club who communicated in
                      2016 with George Papadopoulos, attempting to arrange a meeting
                      between the Russian government and the Trump Campaign.
Trump, Donald Jr.     President Trump’s son; trustee and executive vice president of the Trump
                      Organization; helped arrange and attended the June 9, 2016 meeting at
                      Trump Tower between Natalia Veselnitskaya and Trump Campaign
                      officials.
Trump, Eric           President Trump’s son; trustee and executive vice president of the Trump
                      Organization.
Trump, Ivanka         President Trump’s daughter; advisor to the President and former
                      executive vice president of the Trump Organization.
Ushakov, Yuri         Aide to Vladimir Putin and former Russian ambassador to the United
Viktorovich           States; identified to the Presidential Transition Team as the proposed
                      channel to the Russian government.
Vaino, Anton          Chief of staff to Russian president Vladimir Putin.
Van der Zwaan,        Former attorney at Skadden, Arps, Slate, Meagher & Flom, LLP; worked
Alexander             with Paul Manafort and Rick Gates.
Vargas, Catherine     Executive assistant to Jared Kushner.
Vasilchenko, Gleb     Internet Research Agency employee who engaged in an “active
                      measures” social media campaign to interfere in the 2016 U.S.
                      presidential election.
Veselnitskaya,        Russian attorney who advocated for the repeal of the Magnitsky Act and
Natalia               was the principal speaker at the June 9, 2016 meeting at Trump Tower
                      with Trump Campaign officials.
Weber, Shlomo         Rector of the New Economic School (NES) in Moscow who invited
                      Carter Page to speak at NES commencement in July 2016.
Yanukovych, Viktor    Former president of Ukraine who had worked with Paul Manafort.




                                           B-10
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 17 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Yates, Sally           Acting Attorney General (Jan. 20, 2017 – Jan. 30, 2017); Deputy
                       Attorney General (Jan. 10, 2015 – Jan. 30, 2017).
Yatsenko, Sergey       Deputy chief financial officer of Gazprom, a Russian state-owned energy
                       company, and associate of Carter Page.
Zakharova, Maria       Director of the Russian Ministry of Foreign Affair’s Information and
                       Press Department who received notification of Carter Page’s speech in
                       July 2016 from Denis Klimentov.
Zayed al Nahyan,       Crown Prince of Abu Dhabi and deputy supreme commander of the
Mohammed bin           United Arab Emirates (UAE) armed forces.


                                Entities and Organizations

Alfa-Bank                 Russia’s largest commercial bank, which is headed by Petr Aven.
Center for the National   U.S.-based think tank with expertise in and connections to Russia.
Interest (CNI)            CNI’s publication, the National Interest, hosted candidate Trump’s
                          foreign policy speech in April 2016.
Concord                   Umbrella term for Concord Management and Consulting, LLC and
                          Concord Catering, which are Russian companies controlled by
                          Yevgeniy Prigozhin.
Crocus Group or           A Russian real-estate and property development company that, in
Crocus International      2013, hosted the Miss Universe Pageant, and from 2013 through 2014,
                          worked with the Trump Organization on a Trump Moscow project.
DCLeaks                   Fictitious online persona operated by the GRU that released stolen
                          documents during the 2016 U.S. presidential campaign period.
Democratic                Political committee working to elect Democrats to the House of
Congressional             Representatives; hacked by the GRU in April 2016.
Campaign Committee
Democratic National       Formal governing body for the Democratic Party; hacked by the GRU
Committee                 in April 2016.
Duma                      Lower House of the national legislature of the Russian Federation.
Gazprom                   Russian oil and gas company majority-owned by the Russian
                          government.
Global Energy Capital,    Investment and management firm founded by Carter Page.
LLC
Global Partners in        Event hosted in partnership with the U.S. Department of State and the
Diplomacy                 Republican National Convention. In 2016, Jeff Sessions and J.D.
                          Gordon delivered speeches at the event and interacted with Russian
                          Ambassador Sergey Kislyak.




                                            B-11
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 18 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Guccifer 2.0              Fictitious online persona operated by the GRU that released stolen
                          documents during the 2016 U.S. presidential campaign period.
I.C. Expert Investment    Russian real-estate and development corporation that signed a letter of
Company                   intent with a Trump Organization subsidiary to develop a Trump
                          Moscow property.
Internet Research         Russian entity based in Saint Petersburg and funded by Concord that
Agency (IRA)              engaged in an “active measures” social media campaign to interfere in
                          the 2016 U.S. presidential election.
KLS Research LLC          Business established by an associate of and at the direction of Peter
                          Smith to further Smith’s search for Hillary Clinton emails.
Kremlin                   Official residence of the president of the Russian Federation; it is used
                          colloquially to refer to the office of the president or the Russian
                          government.
LetterOne                 Company that includes Petr Aven and Richard Burt as board members.
                          During a board meeting in December 2016, Aven asked for Burt’s help
                          to make contact with the Presidential Transition Team.
Link Campus               University in Rome, Italy, where George Papadopoulos was
University                introduced to Joseph Mifsud.
London Centre of          International law advisory organization in London that employed
International Law         Joseph Mifsud and George Papadopoulos.
Practice (LCILP)
Main Intelligence         Russian Federation’s military intelligence agency.
Directorate of the
General Staff (GRU)
New Economic School       Moscow-based school that invited Carter Page to speak at its July 2016
in Moscow (NES)           commencement ceremony.
Opposition Bloc           Ukrainian political party that incorporated members of the defunct
                          Party of Regions.
Party of Regions          Ukrainian political party of former President Yanukovych. It was
                          generally understood to align with Russian policies.
Pericles Emerging         Company registered in the Cayman Islands by Paul Manafort and his
Market Partners LLP       business partner Rick Davis. Oleg Deripaska invested in the fund.
Prevezon Holdings Ltd.    Russian company that was a defendant in a U.S. civil action alleging
                          the laundering of proceeds from fraud exposed by Sergei Magnitsky.
Roscongress               Russian entity that organized the St. Petersburg International
Foundation                Economic Forum.
Rosneft                   Russian state-owned oil and energy company.
Russian Direct            Sovereign wealth fund established by the Russian Government in 2011
Investment Fund           and headed by Kirill Dmitriev.




                                            B-12
                                 U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 19 of 54
    ______________________________________________________
    Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



Russian International     Russia-based nonprofit established by Russian government decree. It
Affairs Council           is associated with the Ministry of Foreign Affairs, and its members
                          include Ivan Timofeev, Dmitry Peskov, and Petr Aven.
Silk Road Group           Privately held investment company that entered into a licensing
                          agreement to build a Trump-branded hotel in Georgia.
St. Petersburg            Annual event held in Russia and attended by prominent Russian
International Economic    politicians and businessmen.
Forum
Tatneft                   Russian energy company.
Transatlantic             European group that sponsored a summit between European
Parliamentary Group       Parliament lawmakers and U.S. persons. George Papadopoulos, Sam
on Counterterrorism       Clovis, and Walid Phares attended the TAG summit in July 2016.
Unit 26165 (GRU)          GRU military cyber unit dedicated to targeting military, political,
                          governmental, and non-governmental organizations outside of Russia.
                          It engaged in computer intrusions of U.S. persons and organizations,
                          as well as the subsequent release of the stolen data, in order to interfere
                          in the 2016 U.S. presidential election.
Unit 74455 (GRU)          GRU military unit with multiple departments that engaged in cyber
                          operations. It engaged in computer intrusions of U.S. persons and
                          organizations, as well as the subsequent release of the stolen data, in
                          order to interfere in the 2016 U.S. presidential election.
Valdai Discussion Club    Group that holds a conference attended by Russian government
                          officials, including President Putin.
WikiLeaks                 Organization founded by Julian Assange that posts information online,
                          including data stolen from private, corporate, and U.S. Government
                          entities. Released data stolen by the GRU during the 2016 U.S.
                          presidential election.




                                             B-13
                                   U.S. Department of Justice
       Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 20 of 54
      ______________________________________________________
      Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                       Index of Acronyms

CNI                 Center for the National Interest
DCCC                Democratic Congressional Campaign Committee
DNC                 Democratic National Committee
FBI                 Federal Bureau of Investigation
FSB                 Russian Federal Security Service
GEC                 Global Energy Capital, LLC
GRU                 Russian Federation’s Main Intelligence Directorate of the General Staff
HPSCI               U.S. House of Representatives Permanent Select Committee on Intelligence
HRC                 Hillary Rodham Clinton
IRA                 Internet Research Agency
LCILP               London Centre of International Law Practice
NATO                North Atlantic Treaty Organization
NES                 New Economic School
NSA                 National Security Agency
ODNI                Office of the Director of National Intelligence
PTT                 Presidential Transition Team
RDIF                Russian Direct Investment Fund
RIAC                Russian International Affairs Council
SBOE                State boards of elections
SCO                 Special Counsel’s Office
SJC                 U.S. Senate Judiciary Committee
SSCI                U.S. Senate Select Committee on Intelligence
TAG                 Transatlantic Parliamentary Group on Counterterrorism
VEB                 Vnesheconombank




                                                B-14
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 21 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  "QQFOEJY$
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 22 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
       _Attorney
         ____________________________________________________                             _
                 Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
        Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 23 of 54


                                                  APPENDIX C
                                             INTRODUCTORY NOTE
       The President provided written responses through his personal counsel to questions
submitted to him by the Special Counsel’s Office. We first explain the process that led to the
submission of written questions and then attach the President’s responses.
        Beginning in December 2017, this Office sought for more than a year to interview the
President on topics relevant to both Russian-election interference and obstruction-of-justice. We
advised counsel that the President was a “subject” of the investigation under the definition of the
Justice Manual—“a person whose conduct is within the scope of the grand jury’s investigation.”
Justice Manual § 9-11.151 (2018). We also advised counsel that “[a]n interview with the
President is vital to our investigation” and that this Office had “carefully considered the
constitutional and other arguments raised by . . . counsel, and they d[id] not provide us with
reason to forgo seeking an interview.”1 We additionally stated that “it is in the interest of the
Presidency and the public for an interview to take place” and offered “numerous
accommodations to aid the President’s preparation and avoid surprise.”2 After extensive
discussions with the Department of Justice about the Special Counsel’s objective of securing
the President’s testimony, these accommodations included the submissions of written questions
to the President on certain Russia-related topics.3
        We received the President’s written responses in late November 2018.4 In December
2018, we informed counsel of the insufficiency of those responses in several respects.5 We noted,
among other things, that the President stated on more than 30 occasions that he “does not
‘recall’ or ‘remember’ or have an ‘independent recollection’” of information called for by the
questions.6 Other answers were “incomplete or imprecise.”7 The written responses, we
informed counsel, “demonstrate the inadequacy of the written format, as we have had no
opportunity to ask follow-up questions that would ensure complete answers and potentially
refresh your client’s recollection or clarify the extent or nature of his lack of recollection.”8
We again requested an in-person interview, limited to certain topics, advising the President’s
counsel that “[t]his is the President’s

______________________________________________________________________________
                    1
                   5/16/18 Letter, Special Counsel to the President’s Personal Counsel, at 1.
 2
     5/16/18 Letter, Special Counsels’s Office to the President’s Personal Counsel, at 1; see 7/30/18 Letter,
            Special Counsel’s Office to the President’s Personal Counsel, at 1 (describing accommodations).
          3
          9/17/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 1 (submitting
written questions).
          4
          11/20/18 Letter, President’s Personal Counsel to the Special Counsel’s Office (transmitting
written responses of Donald J. Trump).
          5
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.
          6
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.
          7
          12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3; see (noting,
“for example,” that the President “did not answer whether he had at any time directed or suggested that
discussions about the Trump Moscow Project should cease . . . but he has since made public comments
about that topic”).
          8
              12/3/18 Letter, Special Counsel’s Office to the President’s Personal Counsel, at 3.




                                                        C-1
     Case 1:19-cv-00810-RBWU.S.     Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 24 of 54
     Attorney Work Product II May Contain Material Protected Under Fed. R. Crim. P. 6(e)



opportunity to voluntarily provide us with infonnation for us to evaluate in the context of all of
the evidence we have gathered." 9 The President declined. 10
                                                                                                       (b)(3)-1




        Recognizing that the President would not be interviewed voluntarily, we considered
whether to issue a subpoena for bis testimony. We viewed the written answers to be inadequate.
But at that point, our investigation had made significant progress and had produced substantial
evidence for our report. We thus weighed the costs of potentially lengthy constitutional litigation
with resulting delay in finishing our investigation, against the anticipated benefits for our
investigation and repmt. As explained in Volume II, Section H.B., we detennined that the
substantial quantity of inf01mation we had obtained from other sources allowed us to draw relevant
factual conclusions on intent and credibility, which are often infen-ed from circumstantial evidence
and assessed without direct testimony from the subject of the investigation.


                                              *        *       *




       9    12/3/18 Letter, Special Counsel to the President's Personal Counsel.
       10   12/12/18 Letter, President's Personal Cmmsel to the Special Counsel ' s Office, at 2.
       11   (b) (3)                                                                                    (b)(3)-1

                                                                                                       (b)(3)-1




                                                     C-2
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 25 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



WRITTEN QUESTIONS TO BE ANSWERED UNDER OATH BY PRESIDENT DONALD J. TRUMP


I.    June 9, 2016 Meeting at Trump Tower

      a. When did you first learn that Donald Trump, Jr., Paul Manafort, or Jared Kushner
         was considering participating in a meeting in June 2016 concerning potentially
         negative information about Hillary Clinton? Describe who you learned the
         information from and the substance of the discussion.

      b. Attached to this document as Exhibit A is a series of emails from June 2016
         between, among others, Donald Trump, Jr. and Rob Goldstone. In addition to the
         emails reflected in Exhibit A, Donald Trump, Jr. had other communications with
         Rob Goldstone and Emin Agalarov between June 3, 2016, and June 9, 2016.
              i. Did Mr. Trump, Jr. or anyone else tell you about or show you any of these
                 communications? If yes, describe who discussed the communications with
                 you, when, and the substance of the discussion(s).
             ii. When did you first see or learn about all or any part of the emails reflected
                 in Exhibit A?
            iii. When did you first learn that the proposed meeting involved or was
                 described as being part of Russia and its government’s support for your
                 candidacy?
            iv. Did you suggest to or direct anyone not to discuss or release publicly all or
                 any portion of the emails reflected in Exhibit A? If yes, describe who you
                 communicated with, when, the substance of the communication(s), and
                 why you took that action.

      c. On June 9, 2016, Donald Trump, Jr., Paul Manafort, and Jared Kushner attended a
         meeting at Trump Tower with several individuals, including a Russian lawyer,
         Natalia Veselnitskaya (the “June 9 meeting”).
              i. Other than as set forth in your answers to I.a and I.b, what, if anything,
                 were you told about the possibility of this meeting taking place, or the
                 scheduling of such a meeting? Describe who you discussed this with,
                 when, and what you were informed about the meeting.
             ii. When did you learn that some of the individuals attending the June 9
                 meeting were Russian or had any affiliation with any part of the Russian
                 government? Describe who you learned this information from and the
                 substance of the discussion(s).
            iii. What were you told about what was discussed at the June 9 meeting?
                 Describe each conversation in which you were told about what was
                 discussed at the meeting, who the conversation was with, when it
                 occurred, and the substance of the statements they made about the
                 meeting.




                                          C-3
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 26 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



             iv. Were you told that the June 9 meeting was about, in whole or in part,
                 adoption and/or the Magnitsky Act? If yes, describe who you had that
                 discussion with, when, and the substance of the discussion.

     d. For the period June 6, 2016 through June 9, 2016, for what portion of each day
        were you in Trump Tower?
            i. Did you speak or meet with Donald Trump, Jr., Paul Manafort, or Jared
               Kushner on June 9, 2016? If yes, did any portion of any of those
               conversations or meetings include any reference to any aspect of the June
               9 meeting? If yes, describe who you spoke with and the substance of the
               conversation.

     e. Did you communicate directly or indirectly with any member or representative of
        the Agalarov family after June 3, 2016? If yes, describe who you spoke with, when,
        and the substance of the communication.

     f. Did you learn of any communications between Donald Trump, Jr., Paul Manafort,
        or Jared Kushner and any member or representative of the Agalarov family,
        Natalia Veselnitskaya, Rob Goldstone, or any Russian official or contact that took
        place after June 9, 2016 and concerned the June 9 meeting or efforts by Russia to
        assist the campaign? If yes, describe who you learned this information from,
        when, and the substance of what you learned.

     g. On June 7, 2016, you gave a speech in which you said, in part, “I am going to give
        a major speech on probably Monday of next week and we’re going to be discussing
        all of the things that have taken place with the Clintons.”
              i. Why did you make that statement?
             ii. What information did you plan to share with respect to the Clintons?
            iii. What did you believe the source(s) of that information would be?
            iv. Did you expect any of the information to have come from the June 9
                 meeting?
             v. Did anyone help draft the speech that you were referring to? If so, who?
            vi. Why did you ultimately not give the speech you referenced on June 7,
                 2016?

     h. Did any person or entity inform you during the campaign that Vladimir Putin or
        the Russian government supported your candidacy or opposed the candidacy of
        Hillary Clinton? If yes, describe the source(s) of the information, when you were
        informed, and the content of such discussion(s).

     i.   Did any person or entity inform you during the campaign that any foreign
          government or foreign leader, other than Russia or Vladimir Putin, had provided,
          wished to provide, or offered to provide tangible support to your campaign,
          including by way of offering to provide negative information on Hillary Clinton? If



                                          C-4
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 27 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          yes, describe the source(s) of the information, when you were informed, and the
          content of such discussion(s).

II.   Russian Hacking / Russian Efforts Using Social Media / WikiLeaks

      a. On June 14, 2016, it was publicly reported that computer hackers had penetrated
         the computer network of the Democratic National Committee (DNC) and that
         Russian intelligence was behind the unauthorized access, or hack. Prior to June
         14, 2016, were you provided any information about any potential or actual
         hacking of the computer systems or email accounts of the DNC, the Democratic
         Congressional Campaign Committee (DCCC), the Clinton Campaign, Hillary Clinton,
         or individuals associated with the Clinton campaign? If yes, describe who provided
         this information, when, and the substance of the information.

      b. On July 22, 2016, WikiLeaks released nearly 20,000 emails sent or received by
         Democratic party officials.
             i. Prior to the July 22, 2016 release, were you aware from any source that
                WikiLeaks, Guccifer 2.0, DCLeaks, or Russians had or potentially had
                possession of or planned to release emails or information that could help
                your campaign or hurt the Clinton campaign? If yes, describe who you
                discussed this issue with, when, and the substance of the discussion(s).
            ii. After the release of emails by WikiLeaks on July 22, 2016, were you told
                that WikiLeaks possessed or might possess additional information that
                could be released during the campaign? If yes, describe who provided this
                information, when, and what you were told.

       c. Are you aware of any communications during the campaign, directly or indirectly,
          between Roger Stone, Donald Trump, Jr., Paul Manafort, or Rick Gates and (a)
          WikiLeaks, (b) Julian Assange, (c) other representatives of WikiLeaks, (d) Guccifer
          2.0, (e) representatives of Guccifer 2.0, or (f) representatives of DCLeaks? If yes,
          describe who provided you with this information, when you learned of the
          communications, and what you know about those communications.

       d. On July 27, 2016, you stated at a press conference: “Russia, if you’re listening, I
          hope you’re able to find the 30,000 emails that are missing. I think you will
          probably be rewarded mightily by our press.”
               i. Why did you make that request of Russia, as opposed to any other country,
                  entity, or individual?
              ii. In advance of making that statement, what discussions, if any, did you have
                  with anyone else about the substance of the statement?
             iii. Were you told at any time before or after you made that statement that
                  Russia was attempting to infiltrate or hack computer systems or email
                  accounts of Hillary Clinton or her campaign? If yes, describe who provided
                  this information, when, and what you were told.



                                          C-5
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 28 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




     e. On October 7, 2016, emails hacked from the account of John Podesta were
        released by WikiLeaks.
             i. Where were you on October 7, 2016?
            ii. Were you told at any time in advance of, or on the day of, the October 7
                release that WikiLeaks possessed or might possess emails related to John
                Podesta? If yes, describe who told you this, when, and what you were
                told.
           iii. Are you aware of anyone associated with you or your campaign, including
                Roger Stone, reaching out to WikiLeaks, either directly or through an
                intermediary, on or about October 7, 2016? If yes, identify the person and
                describe the substance of the conversations or contacts.

     f. Were you told of anyone associated with you or your campaign, including Roger
        Stone, having any discussions, directly or indirectly, with WikiLeaks, Guccifer 2.0,
        or DCLeaks regarding the content or timing of release of hacked emails? If yes,
        describe who had such contacts, how you became aware of the contacts, when
        you became aware of the contacts, and the substance of the contacts.

     g. From June 1, 2016 through the end of the campaign, how frequently did you
        communicate with Roger Stone? Describe the nature of your communication(s)
        with Mr. Stone.
             i. During that time period, what efforts did Mr. Stone tell you he was making
                to assist your campaign, and what requests, if any, did you make of Mr.
                Stone?
            ii. Did Mr. Stone ever discuss WikiLeaks with you or, as far as you were aware,
                with anyone else associated with the campaign? If yes, describe what you
                were told, from whom, and when.
           iii. Did Mr. Stone at any time inform you about contacts he had with WikiLeaks
                or any intermediary of WikiLeaks, or about forthcoming releases of
                information? If yes, describe what Stone told you and when.

     h. Did you have any discussions prior to January 20, 2017, regarding a potential
        pardon or other action to benefit Julian Assange? If yes, describe who you had
        the discussion(s) with, when, and the content of the discussion(s).

     i.   Were you aware of any efforts by foreign individuals or companies, including those
          in Russia, to assist your campaign through the use of social media postings or the
          organization of rallies? If yes, identify who you discussed such assistance with,
          when, and the content of the discussion(s).




                                         C-6
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 29 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



III.   The Trump Organization Moscow Project

       a. In October 2015, a “Letter of Intent,” a copy of which is attached as Exhibit B, was
          signed for a proposed Trump Organization project in Moscow (the “Trump
          Moscow project”).
               i. When were you first informed of discussions about the Trump Moscow
                  project? By whom? What were you told about the project?
              ii. Did you sign the letter of intent?

       b. In a statement provided to Congress, attached as Exhibit C, Michael Cohen stated:
          “To the best of my knowledge, Mr. Trump was never in contact with anyone about
          this proposal other than me on three occasions, including signing a non-binding
          letter of intent in 2015.” Describe all discussions you had with Mr. Cohen, or
          anyone else associated with the Trump Organization, about the Trump Moscow
          project, including who you spoke with, when, and the substance of the
          discussion(s).

       c. Did you learn of any communications between Michael Cohen or Felix Sater and
          any Russian government officials, including officials in the office of Dmitry Peskov,
          regarding the Trump Moscow project? If so, identify who provided this
          information to you, when, and the substance of what you learned.

       d. Did you have any discussions between June 2015 and June 2016 regarding a
          potential trip to Russia by you and/or Michael Cohen for reasons related to the
          Trump Moscow project? If yes, describe who you spoke with, when, and the
          substance of the discussion(s).

       e. Did you at any time direct or suggest that discussions about the Trump Moscow
          project should cease, or were you informed at any time that the project had been
          abandoned? If yes, describe who you spoke with, when, the substance of the
          discussion(s), and why that decision was made.

       f. Did you have any discussions regarding what information would be provided
          publicly or in response to investigative inquiries about potential or actual
          investments or business deals the Trump Organization had in Russia, including the
          Trump Moscow project? If yes, describe who you spoke with, when, and the
          substance of the discussion(s).

       g. Aside from the Trump Moscow project, did you or the Trump Organization have
          any other prospective or actual business interests, investments, or arrangements
          with Russia or any Russian interest or Russian individual during the campaign? If
          yes, describe the business interests, investments, or arrangements.




                                           C-7
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 30 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



IV.   Contacts with Russia and Russia-Related Issues During the Campaign

      a. Prior to mid-August 2016, did you become aware that Paul Manafort had ties to
         the Ukrainian government? If yes, describe who you learned this information
         from, when, and the substance of what you were told. Did Mr. Manafort’s
         connections to the Ukrainian or Russian governments play any role in your
         decision to have him join your campaign? If yes, describe that role.

      b. Were you aware that Paul Manafort offered briefings on the progress of your
         campaign to Oleg Deripaska? If yes, describe who you learned this information
         from, when, the substance of what you were told, what you understood the
         purpose was of sharing such information with Mr. Deripaska, and how you
         responded to learning this information.

      c. Were you aware of whether Paul Manafort or anyone else associated with your
         campaign sent or directed others to send internal Trump campaign information to
         any person located in Ukraine or Russia or associated with the Ukrainian or
         Russian governments? If yes, identify who provided you with this information,
         when, the substance of the discussion(s), what you understood the purpose was
         of sharing the internal campaign information, and how you responded to learning
         this information.

      d. Did Paul Manafort communicate to you, directly or indirectly, any positions
         Ukraine or Russia would want the U.S. to support? If yes, describe when he
         communicated those positions to you and the substance of those
         communications.

      e. During the campaign, were you told about efforts by Russian officials to meet with
         you or senior members of your campaign? If yes, describe who you had
         conversations with on this topic, when, and what you were told.

      f. What role, if any, did you have in changing the Republican Party platform
         regarding arming Ukraine during the Republican National Convention? Prior to
         the convention, what information did you have about this platform provision?
         After the platform provision was changed, who told you about the change, when
         did they tell you, what were you told about why it was changed, and who was
         involved?

      g. On July 27, 2016, in response to a question about whether you would recognize
         Crimea as Russian territory and lift sanctions on Russia, you said: “We’ll be looking
         at that. Yeah, we’ll be looking.” Did you intend to communicate by that statement
         or at any other time during the campaign a willingness to lift sanctions and/or
         recognize Russia’s annexation of Crimea if you were elected?




                                          C-8
                             U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 31 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



              i. What consideration did you give to lifting sanctions and/or recognizing
                 Russia’s annexation of Crimea if you were elected? Describe who you
                 spoke with about this topic, when, the substance of the discussion(s).

V.    Contacts with Russia and Russia-Related Issues During the Transition

      a. Were you asked to attend the World Chess Championship gala on November 10,
         2016? If yes, who asked you to attend, when were you asked, and what were you
         told about about why your presence was requested?
              i. Did you attend any part of the event? If yes, describe any interactions you
                 had with any Russians or representatives of the Russian government at the
                 event.

      b. Following the Obama Administration’s imposition of sanctions on Russia in
         December 2016 (“Russia sanctions”), did you discuss with Lieutenant General
         (LTG) Michael Flynn, K.T. McFarland, Steve Bannon, Reince Priebus, Jared Kushner,
         Erik Prince, or anyone else associated with the transition what should be
         communicated to the Russian government regarding the sanctions? If yes,
         describe who you spoke with about this issue, when, and the substance of the
         discussion(s).

      c. On December 29 and December 31, 2016, LTG Flynn had conversations with
         Russian Ambassador Sergey Kislyak about the Russia sanctions and Russia’s
         response to the Russia sanctions.
               i. Did you direct or suggest that LTG Flynn have discussions with anyone from
                  the Russian government about the Russia sanctions?
              ii. Were you told in advance of LTG Flynn’s December 29, 2016 conversation
                  that he was going to be speaking with Ambassador Kislyak? If yes, describe
                  who told you this information, when, and what you were told. If no, when
                  and from whom did you learn of LTG Flynn’s December 29, 2016
                  conversation with Ambassador Kislyak?
             iii. When did you learn of LTG Flynn and Ambassador Kislyak’s call on
                  December 31, 2016? Who told you and what were you told?
             iv. When did you learn that sanctions were discussed in the December 29 and
                  December 31, 2016 calls between LTG Flynn and Ambassador Kislyak?
                  Who told you and what were you told?

      d. At any time between December 31, 2016, and January 20, 2017, did anyone tell
         you or suggest to you that Russia’s decision not to impose reciprocal sanctions
         was attributable in any way to LTG Flynn’s communications with Ambassador
         Kislyak? If yes, identify who provided you with this information, when, and the
         substance of what you were told.




                                         C-9
                              U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 32 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



     e. On January 12, 2017, the Washington Post published a column that stated that
        LTG Flynn phoned Ambassador Kislyak several times on December 29, 2016. After
        learning of the column, did you direct or suggest to anyone that LTG Flynn should
        deny that he discussed sanctions with Ambassador Kislyak? If yes, who did you
        make this suggestion or direction to, when, what did you say, and why did you
        take this step?
            i. After learning of the column, did you have any conversations with LTG
                Flynn about his conversations with Ambassador Kislyak in December 2016?
                If yes, describe when those discussions occurred and the content of the
                discussions.

     f. Were you told about a meeting between Jared Kushner and Sergei Gorkov that
        took place in December 2016?
            i. If yes, describe who you spoke with, when, the substance of the
               discussion(s), and what you understood was the purpose of the meeting.

     g. Were you told about a meeting or meetings between Erik Prince and Kirill Dmitriev
        or any other representative from the Russian government that took place in
        January 2017?
            i. If yes, describe who you spoke with, when, the substance of the
               discussion(s), and what you understood was the purpose of the meeting(s).

      h. Prior to January 20, 2017, did you talk to Steve Bannon, Jared Kushner, or any
         other individual associated with the transition regarding establishing an unofficial
         line of communication with Russia? If yes, describe who you spoke with, when,
         the substance of the discussion(s), and what you understood was the purpose of
         such an unofficial line of communication.




                                         C-10
                              U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 33 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                  RESPONSES OF PRESIDENT DONALD J. TRUMP

I.    June 9, 2016 Meeting at Trump Tower

a.    When did you first learn that Donald Trump, Jr., Paul Manafort, or Jared Kushner was
      considering participating in a meeting in June 2016 concerning potentially negative
      information about Hillary Clinton? Describe who you learned the information from and the
      substance of the discussion.

b.    Attached to this document as Exhibit A is a series of emails from June 2016 between ,
      among others, Donald Trump, Jr. and Rob Goldstone. In addition to the emails reflected in
      Exhibit A, Donald Trump, Jr. had other communications with Rob Goldstone and Emin
      Agalarov between June 3, 2016, and June 9, 2016.

      1.     Did Mr. Trump, Jr. or anyone else tell you about or show you any of these
             communications? If yes, describe who discussed the communications with you,
             when, and the substance of the discussion(s).

      11.    When did you first see or learn about all or any part of the emails reflected in
             Exhibit A?

      111.   When did you first learn that the proposed meeting involved or was described as
             being part of Russia and its government's support for your candidacy?

      1v.    Did you suggest to or direct anyone not to discuss or release publicly all or any
             portion of the emails reflected in Exhibit A? If yes, describe who you
             communicated with, when, the substance of the communication(s), and why you
             took that action.

c.    On June 9, 2016, Donald Trump, Jr., Paul Manafort, and Jared Kushner attended a meeting
      at Trump Tower with several individuals, including a Russian lawyer, Natalia
      Veselnitskaya (the "June 9 meeting").

      1.     Other than as set forth in your answers to I.a and l.b, what, if anything, were you
             told about the possibility of this meeting taking place, or the scheduling of such a
             meeting? Describe who you discussed this with, when, and what you were informed
             about the meeting.

      it.    When did you learn that some of the individuals attending the June 9 meeting were
             Russian or had any affiliation with any part of the Russian government? Describe
             who you learned this information from and the substance of the discussion(s).




                                              6



                                          C-11
                               U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 34 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

      111.    What were you told about what was discussed at the June 9 meeting? Describe each
              conversation in which you were told about what was discussed at the meeting, who
              the conversation was with, when it occurred, and the substance of the statements
              they made about the meeting.

      iv.     Were you told that the June 9 meeting was about, in whole or in part, adoption
              and/or the Magnitsky Act? If yes, describe who you had that discussion with, when,
              and the substance of the discussion.

d.    For the period June 6, 2016 through June 9, 2016, for what portion of each day were you
      in Trump Tower?

      1.      Did you speak or meet with Donald Trump, Jr. , Paul Manafort, or Jared Kushner
              on June 9, 2016? If yes, did any portion of any of those conversations or meetings
              include any reference to any aspect of the June 9 meeting? lf yes, describe who you
              spoke with and the substance of the conversation.

e.    Did you communicate directly or indirectly with any member or representative of the
      Agalarov family after June 3, 2016? If yes, describe who you spoke with, when, and the
      substance of the communication.

f.    Did you learn of any communications between Donald Trump, Jr., Paul Manafort, or Jared
      Kushner and any member or representative of the Agalarov family, Natalia Yeselnitskaya,
      Rob Goldstone, or any Russian official or contact that took place after June 9, 2016 and
      concerned the June 9 meeting or efforts by Russia to assist the campaign? Jf yes, describe
      who you learned this information from, when, and the substance of what you learned.

g.    On June 7 , 2016, you gave a speech in which you said, in part, " I am going to g ive a major
      speech on probably Monday of next week and we're going to be discussing all of the things
      that have taken place with the C lintons."

       i.     Why did you make that statement?

       11.    What information did you plan to share with respect to the C lintons?

       iii.   What did you believe the source(s) of that information would be?

       iv.    Did you expect any of the information to have come from the June 9 meeting?

       v.     Did anyone help draft the speech that you were referring to? lf so, who?

       v1.    Why did you ultimately not give the speech you referenced o n June 7, 20 16?

h.     Did any person or entity inform you during the campaign that Vladimir Putin or the Russian


                                                7



                                           C-12
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 35 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

          government supported your candidacy or opposed the candidacy of Hillary Clinton? If yes,
          describe the source(s) of the information, when you were informed, and the content of such
          discussion(s) .

1.        Did any person or entity inform you during the campaign that any foreign government or
          foreign leader, other than Russia or Vladimir Putin, had provided, wished to provide, or
          offered to provide tangible support to your campaign, including by way of offering to
          provide negative information on Hillary Clinton? If yes, describe the source(s) of the
          information, when you were informed, and the content of such discussion(s).


Response to Question I, Parts (a) through (c)

I have no recollection of learning at the time that Donald Trump, Jr., Paul Manafort, or Jared
Kushner was considering participating in a meeting in June 2016 concerning potentially negative
information about Hillary Clinton. Nor do I recall learning during the campaign that the June 9,
2016 meeting had taken place, that the referenced emails existed, or that Donald J. Trump, Jr., had
other communications with Emin Agalarov or Robert Goldstone between June 3, 2016 and June
9, 2016.


Response to Question I, Part (d)

I have no independent recollection of what portion of these four days in June of 2016 I spent in
Trump Tower. This was one of many busy months during a fast-paced campaign, as the primary
season was ending and we were preparing for the general election campaign.

I am now aware that my Campaign's calendar indicates that I was in New York City from June 6
- 9, 2016. Calendars kept in my Trump Tower office reflect that I had various calls and meetings
scheduled for each of these days. While those calls and meetings may or may not actually have
taken place, they do indicate that I was in Trump Tower during a portion of each of these working
days, and I have no reason to doubt that I was. When I was in New York City, I stayed at my
Trump Tower apartment.

My Trump Organization desk calendar also reflects that I was outside Trump Tower during
portions of these days. The June 7, 2016 calendar indicates I was scheduled to leave Trump Tower
in the early evening for Westchester where I gave remarks after winning the California, New
Jersey, New Mexico, Montana, and South Dakota Republican primaries held that day. The June 8,
2016 calendar indicates a scheduled departure in late afternoon to attend a ceremony at my son's
school. The June 9, 2016 calendar indicates I was scheduled to attend midday meetings and a
fundraising luncheon at the Four Seasons Hotel. At this point, I do not remember on what dates
these events occurred, but I do not currently have a reason to doubt that they took place as
scheduled on my calendar.

 Widely available media reports, including television footage, also shed light on my activities
 during these days. For example, lam aware that my June 7, 2016 victory remarks at the Trump



                                                   8



                                              C-13
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 36 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


National Golf Club in Briarcliff Manor, New York, were recorded and published by the media. I
remember winning those primaries and generally recall delivering remarks that evening.

At this point in time, I do not remember whether I spoke or met with Donald Trump, Jr., Paul
Manafort, or Jared Kushner on June 9, 2016. My desk calendar indicates I was scheduled to meet
with Paul Manafort on the morning of June 9, but I do not recall if that meeting took place. It was
more than two years ago, at a time when I had many calls and interactions daily.


Response to Question I, Part (e)

I have no independent recollection of any communications I had with the Agalarov family or
anyone I understood to be a representative of the Agalarov family after June 3, 2016 and before
the end of the campaign. While preparing to respond to these questions, I have become aware of
written communications with the Agalarovs during the campaign that were sent, received, and
largely authored by my staff and which I understand have already been produced to you.

In general, the documents include congratulatory letters on my campaign victories, emails about a
painting Emin and Aras Agalarov arranged to have delivered to Trump Tower as a birthday
present, and emails regarding delivery of a book written by Aras Agalarov. The documents reflect
that the deliveries were screened by the Secret Service.


Response to Question I, Part (t)

I do not recall being aware during the campaign of communications between Donald Trump, Jr.,
Paul Manafort, or Jared Kushner and any member or representative of the Agalarov family, Robert
Goldstone, Natalia Veselnitskaya (whose name I was not familiar with), or anyone I understood
to be a Russian official.


Response to Question I, Part (g)

In remarks I delivered the night I won the California, New Jersey, New Mexico, Montana, and
South Dakota Republican primaries, I said, "I am going to give a major speech on probably
Monday of next week and we're going to be discussing all of the things that have taken place with
the Clintons." In general, I expected to give a speech referencing the publicly available, negative
information about the Clintons, including, for example, Mrs. Clinton's failed policies, the
Clintons' use of the State Department to further their interests and the interests of the Clinton
Foundation, Mrs. Clinton' s improper use of a private server for State Department business, the
destruction of 33,000 emails on that server, and Mrs. Clinton' s temperamental unsuitability for the
office of President.

In the course of preparing to respond to your questions, I have become aware that the Campaign
documents already produced to you reflect the drafting, evolution, and sources of information for
the speech I expected to give "probably" on the Monday following my June 7, 2016 comments.
These documents generally show that the text of the speech was initially drafted by Campaign staff


                                                 9



                                            C-14
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 37 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

with input from various outside advisors and was based on publicly available material, including,
in particular, information from the book Clinton Cash by Peter Schweizer.

The Pulse Nightclub terrorist attack took place in the early morning hours of Sunday, June 12,
2016. In light of that tragedy, I gave a speech directed more specifically to national security and
terrorism than to the Clintons. That speech was delivered at the Saint Anselm College Institute of
Politics in Manchester, New Hampshire, and, as reported, opened with the following:

       This was going to be a speech on Hillary Clinton and how bad a President,
       especially in these times of Radical Islamic Terrorism, she would be. Even her
       former Secret Service Agent, who has seen her under pressure and in times of stress,
       has stated that she lacks the temperament and integrity to be president. There will
       be plenty of opportunity to discuss these important issues at a later time, and I will
       deliver that speech soon. But today there is only one thing to discuss: the growing
       threat of terrorism inside of our borders.

I continued to speak about Mrs. Clinton's failings throughout the campaign, using the information
prepared for inclusion in the speech to which I referred on June 7, 2016.


Response to Question I, Part (h)

l have no recollection of being told during the campaign that Vladimir Putin or the Russian
government "supported" my candidacy or "opposed" the candidacy of Hillary Clinton. However,
I was aware of some reports indicating that President Putin had made complimentary statements
about me.


Response to Question I, Part (i)

I have no recollection of being told during the campaign that any foreign government or foreign
leader had provided, wished to provide, or offered to provide tangible support to my campaign.


II.    Russian Hacking/ Russian Efforts Using Social Media / WikiLeaks

a.     On June 14, 2016, it was publicly reported that computer hackers had penetrated the
       computer network of the Democratic National Committee (DNC) and that Russian
       intelligence was behind the unauthorized access, or hack. Prior to June 14, 2016, were you
       provided any information about any potential or actual hacking of the computer systems or
       email accounts of the DNC, the Democratic Congressional Campaign Committee (DCCC),
       the Clinton Campaign, Hillary Clinton, or individuals associated with the Clinton
       campaign? If yes, describe who provided this information, when, and the substance of the
       information.




                                                10



                                             C-15
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 38 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

b.     On July 22, 2016, WikiLeaks released nearly 20,000 emails sent or received by Democratic
       party officials.

      1.      Prior to the July 22, 2016 release, were you aware from any source that WikiLeaks,
              Guccifer 2.0, DCLeaks, or Russians had or potentially had possession of or planned
              to release emails or information that could help your campaign or hurt the Clinton
              campaign? If yes, describe who you discussed this issue with, when, and the
              substance of the discussion(s).

       ii.    After the release of emails by WikiLeaks on July 22, 2016, were you told that
              WikiLeaks possessed or might possess additional information that could be
              released during the campaign? If yes, describe who provided this information,
              when, and what you were told.

c.    Are you aware of any communications during the campaign, directly or indirectly, between
      Roger Stone, Donald Trump, Jr., Paul Manafort, or Rick Gates and (a) WikiLeaks, (b)
      Ju Iian Assange, (c) other representatives of WikiLeaks, ( d) Gucc ifer 2. 0, ( e) representatives
      of Gucci fer 2.0, or (t) representatives ofDCLeaks? lfyes, describe who provided you with
      this information, when you learned ofthe communications, and what you know about those
      communications.

d.    On July 27, 2016, you stated at a press conference: " Russia, if you' re listening, I hope
      you ' re able to find the 30,000 emails that are missing. I think you will probably be rewarded
      mightily by our press."

      1.      Why did you make that request of Russia, as opposed to any other country, entity,
              or individual?

      11.    In advance of making that statement, what discussions, if any, did you have with
             anyone else about the substance of the statement?

      111.   Were you told at any time before or after you made that statement that Russia was
             attempting to infiltrate or hack computer systems or email accounts of Hillary
             Clinton or her campaign? If yes, describe who provided this information, when, and
             what you were told.

e.    On October 7, 2016, emails hacked from the account of John Podesta were released by
      WikiLeaks.

      i.      Where were you on October 7, 2016?

      ii.    Were you told at any time in advance of, or on the day of, the October 7 release that
             WikiLeaks possessed or might possess emails related to John Podesta? If yes,
             describe who told you this, when, and what you were told.


                                                 11



                                             C-16
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 39 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



          111.   Are you aware of anyone associated w ith you or your campaign, including Roger
                 Stone, reaching out to WikiLeaks, either directly or throug h an intermediary, on or
                 about October 7, 2016? If yes, identify the person and describe the substance of the
                 conversations or contacts.

f.        Were you told of anyone associated with you or your campaign, including Roger Stone,
          having any discussions, directly or indirectly, with WikiLeaks, Guccifer 2.0, or DCLeaks
          regarding the content or timing of release of hacked emails? If yes, describe who had such
          contacts, how you became aware of the contacts, when you became aware of the contacts,
          and the substance of the contacts.

g.        From June I, 20 16 through the end of the campaign, how frequently did you communicate
          w ith Roger Stone? Describe the nature of your communication(s) with Mr. Stone.

          1.     During that time period, what efforts did Mr. Stone tell you he was making to assist
                 your campaign, and what requests, if any, did you make of Mr. Stone?

          11.    Did Mr. Stone ever discuss WikiLeaks with you or, as far as you were aware, with
                 anyone else associated with the campaign? ff yes, describe what you were told, from
                 whom, and when.

          111.   Did Mr. Stone at anytime inform you about contacts he had with WikiLeaks or any
                 intermediary of WikiLeaks, or about forthcoming releases of information? If yes,
                 describe what Stone told you and when.

h.        Did you have any discussions prior to January 20, 20 17, regarding a potential pardon or
          other action to benefit Julian Assange? If yes, describe who you had the discussion(s) with,
          when, and the content of the discussion(s).

1.        Were you aware of any efforts by foreign individuals or companies, including those in
          Russia, to assist your campaign through the use of social media postings or the organization
          of rallies? If yes, identify who you discussed such assistance with, when, and the content
          of the discussion(s).


Response to Question II, Part (a)

I do not remember the date on which it was publicly reported that the DNC had been hacked, but
my best recollection is that I learned of the hacking at or shortly after the time it became the subject
of media reporting. I do not recall being provided any information during the campaign about the
hacking ofany of the named entities or individuals before it became the subject of media reporting.




                                                   12



                                               C-17
                                 U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 40 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


Response to Question II, Part (b)

I recall that in the months leading up to the election there was considerable media reporting about
the possible hacking and release of campaign-related information and there was a lot of talk about
this matter. At the time, I was generally aware of these media reports and may have discussed these
issues with my campaign staff or others, but at this point in time - more than two years later - I
have no recollection of any particular conversation, when it occurred, or who the participants were.


Response to Question II, Part (c)

I do not recall being aware during the campaign of any communications between the individuals
named in Question II (c) and anyone I understood to be a representative of WikiLeaks or any of
the other individuals or entities referred to in the question.


Response to Question II, Part (d)

l made the statement quoted in Question II (d) in jest and sarcastically, as was apparent to any
objective observer. The context of the statement is evident in the full reading or viewing of the
July 27, 2016 press conference, and I refer you to the publicly available transcript and video of
that press conference. I do not recall having any discussion about the substance of the statement in
advance of the press conference. I do not recall being told during the campaign of any efforts by
Russia to infiltrate or hack the computer systems or email accounts of Hillary Clinton or her
campaign prior to them becoming the subject of media reporting and I have no recollection of any
particular conversation in that regard.


Response to Question II, Part (e)

I was in Trump Tower in New York City on October 7, 2016. [ have no recollection of being told
that WikiLeaks possessed or might possess emails related to John Podesta before the release of
Mr. Podesta' s emails was reported by the media. Likewise, l have no recollection of being told
that Roger Stone, anyone acting as an intermediary for Roger Stone, or anyone associated with my
campaign had communicated with WikiLeaks on October 7, 2016.


Response to Question II, Part (f)

I do not recall being told during the campaign that Roger Stone or anyone associated with my
campaign had discussions with any of the entities named in the question regarding the content or
timing of release of hacked emails.


Response to Question II, Part (g)

I spoke by telephone with Roger Stone from time to time during the campaign. I have no
recollection of the specifics of any conversations I had with Mr. Stone between June I, 2016 and

                                                 13



                                            C-18
                                U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 41 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


November 8, 2016. I do not recall discussing WikiLeaks with him, nor do I recall being aware of
Mr. Stone having discussed WikiLeaks with individuals associated with my campaign, although I
was aware that WikiLeaks was the subject of media reporting and campaign-related discussion at
the time.


Response to Question II, Part (h)

I do not recall having had any discussion during the campaign regarding a pardon or action to
benefit Julian Assange.


Response to Question II, Part (i)

I do not recall being aware during the campaign of specific efforts by foreign individuals or
companies to assist my campaign through the use of social media postings or the organization of
rallies.


III.   The Trump Organization Moscow Project

a.     In October 2015 , a "Letter of Intent," a copy of which is attached as Exhibit B, was signed
       for a proposed Trump Organization project in Moscow (the "Trump Moscow project").

       1.     When were you first informed of discussions about the Trump Moscow project?
              By whom? What were you told about the project?

       11.    Did you sign the letter of intent?

b.     In a statement provided to Congress, attached as Exhibit C, Michael Cohen stated: "To the
       best of my knowledge, Mr. Trump was never in contact with anyone about this proposal
       other than me on three occasions, including signing a non-binding letter of intent in 2015."
       Describe all discussions you had with Mr. Cohen, or anyone else associated with the Trump
       Organization, about the Trump Moscow project, including who you spoke with, when, and
       the substance of the discussion(s).

c.     Did you learn of any communications between Michael Cohen or Felix Sater and any
       Russian government officials, including officials in the office of Dmitry Peskov, regarding
       the Trump Moscow project? If so, identify who provided this information to you, when,
       and the substance of what you learned.

d.     Did you have any discussions between June 2015 and June 2016 regarding a potential trip
       to Russia by you and/or Michael Cohen for reasons related to the Trump Moscow project?
       If yes, describe who you spoke with, when, and the substance of the discussion(s).

e.     Did you at any time direct or suggest that discussions about the Trump Moscow project

                                                   14



                                            C-19
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 42 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


          should cease, or were you informed at any time that the project had been abandoned? If
          yes, describe who you spoke with, when, the substance of the discussion(s), and why that
          decision was made.

f.        Did you have any discussions regarding what information would be provided publicly or
          in response to investigative inquiries about potential or actual investments or business deals
          the Trump Organization had in Russia, including the Trump Moscow project? lf yes,
          describe who you spoke with, when, and the substance of the discussion(s).

g.        Aside from the Trump Moscow project, did you or the Trump Organization have any other
          prospective or actual business interests, investments, or arrangements with Russia or any
          Russian interest or Russian individual during the campaign? If yes, describe the business
          interests, investments, or arrangements.


Response to Question III, Parts (a) through (g)

Sometime in 2015, Michael Cohen suggested to me the possibility of a Trump Organization project
in Moscow. As I recall, Mr. Cohen described this as a proposed project of a general type we have
done in the past in a variety of locations. I signed the non-binding Letter of Intent attached to your
questions as Exhibit B which required no equity or expenditure on our end and was consistent with
our ongoing efforts to expand into significant markets around the world.

I had few conversations with Mr. Cohen on this subject. As I recall, they were brief, and they were
not memorable. I was not enthused about the proposal, and I do not recall any discussion of travel
to Russia in connection with it. I do not remember discussing it with anyone else at the Trump
Organization, although it is possible. I do not recall being aware at the time of any communications
between Mr. Cohen or Felix Sater and any Russian government official regarding the Letter of
Intent. In the course of preparing to respond to your questions, I have become aware that Mr.
Cohen sent an email regarding the Letter of Intent to " Mr. Peskov" at a general, public email
account, which should show there was no meaningful relationship with people in power in Russia.
I understand those documents already have been provided to you.

l vaguely remember press inquiries and media reporting during the campaign about whether the
Trump Organization had business dealings in Russia. I may have spoken with campaign staff or
Trump Organization employees regarding responses to requests for information, but I have no
current recollection of any particular conversation, with whom I may have spoken, when, or the
substance of any conversation. As I recall, neither I nor the Trump Organization had any projects
or proposed projects in Russia during the campaign other than the Letter of Intent.


IV.       Contacts with Russia and Russia-Related Issues During the Campaign

a.        Prior to mid-August 2016, did you become aware that Paul Manafort had ties to the
          Ukrainian government? If yes, describe who you learned this information from, when, and
          the substance of what you were told. Did Mr. Manafort's connections to the Ukrainian or


                                                    15


                                                C-20
                                   U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 43 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


          Russian governments play any role in your decision to have him join your campaign? If
          yes, describe that role.

b.        Were you aware that Paul Manafort offered briefings on the progress of your campaign to
          Oleg Deripaska? If yes, describe who you learned this information from, when, the
          substance of what you were told, what you understood the purpose was of sharing such
          information with Mr. Deripaska, and how you responded to learning this information.

c.        Were you aware of whether Paul Manafort or anyone else associated with your campaign
          sent or directed others to send internal Trump campaign information to any person located
          in Ukraine or Russia or associated with the Ukrainian or Russian governments? If yes,
          identify who provided you with this information, when, the substance of the discussion(s),
          what you understood the purpose was of sharing the internal campaign information, and
          how you responded to learning this information.

d.        Did Paul Manafort communicate to you, directly or indirectly, any positions Ukraine or
          Russia would want the U.S. to support? If yes, describe when he communicated those
          positions to you and the substance of those communications.

e.        During the campaign, were you told about efforts by Russian officials to meet with you or
          senior members of your campaign? If yes, describe who you had conversations with on this
          topic, when, and what you were told.

f.        What role, if any, did you have in changing the Republican Party platform regarding
          arming Ukraine during the Republican National Convention? Prior to the convention, what
          information did you have about this platform provision? After the platform provision was
          changed, who told you about the change, when did they tell you, what were you told about
          why it was changed, and who was involved?

g.        On July 27, 2016, in response to a question about whether you would recognize Crimea as
          Russian territory and lift sanctions on Russia, you said: " We'll be looking at that. Yeah,
          we'll be looking." Did you intend to communicate by that statement or at any other time
          during the campaign a willingness to lift sanctions and/or recognize Russia' s annexation
          of Crimea if you were elected?

          1.     What consideration did you give to lifting sanctions and/or recognizing Russia's
                 annexation of Crimea if you were elected? Describe who you spoke with about this
                 topic, when, the substance of the discussion(s).

Response to Question IV, Parts (a) through (d)

Mr. Manafort was hired primarily because of his delegate work for prior presidential candidates,
including Gerald Ford, Ronald Reagan, George H.W. Bush, and Bob Dole. I knew that Mr.
Manafort had done international consulting work and, at some time before Mr. Manafort left the


                                                  16



                                              C-21
                                U.S. Department of Justice
  Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 44 of 54
 ______________________________________________________
 Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)

campaign, I learned that he was somehow involved with individuals concerning Ukraine, but I do
not remember the specifics of what I knew at the time.

I had no knowledge of Mr. Manafort offering briefings on the progress of my campaign to an
individual named Oleg Deripaska, nor do I remember being aware of Mr. Manafort or anyone else
associated with my campaign sending or directing others to send internal Trump Campaign
information to anyone I knew to be in Ukraine or Russia at the time or to anyone I understood to
be a Ukrainian or Russian government employee or official. I do not remember Mr. Manafort
communicating to me any particular positions Ukraine or Russia would want the United States to
support.


Response to Question IV, Part (e)

I do not recall being told during the campaign of efforts by Russian officials to meet with me or
with senior members of my campaign. In the process of preparing to respond to these questions, I
became aware that on March 17, 2016, my assistant at the Trump Organization, Rhona Graff,
received an email from a Sergei Prikhodko, who identified himself as Deputy Prime Minister of
the Russian Federation, Foundation Roscongress, inviting me to participate in the St. Petersburg
International Economic Forum to be held in June 2016. The documents show that Ms. Graff
prepared for my signature a brief response declining the invitation. I understand these documents
already have been produced to you.


Response to Question IV, Part (t)

I have no recollection of the details of what, when, or from what source l first learned about the
change to the platform amendment regarding arming Ukraine, but I generally recall learning of the
issue as part of media reporting. I do not recall being involved in changing the language to the
amendment.


Response to Question IV, Part (g)

My statement did not communicate any position.


V.     Contacts with Russia and Russia-Related Issues During the Transition

a.     Were you asked to attend the World Chess Championship gala on November 10, 2016? If
       yes, who asked you to attend, when were you asked, and what were you told about about
       [sic] why your presence was requested?

       1.     Did you attend any part of the event? If yes, describe any interactions you had with
              any Russians or representatives of the Russian government at the event.




                                               17



                                           C-22
                                    U.S. Department of Justice
     Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 45 of 54
    ______________________________________________________
    Attorney Work Product// May Contain Material Protected Under          Fed. R. Crim. P. 6(e)


Response to Question V, Part (a)

I do not remember having been asked to attend the World Chess Championship gala, and I did not
attend the event. During the course of preparing to respond to these questions, I bave become
aware of documents indicating that in March of 2016, the president of the World Chess Federation
invited the Trump Organization to host at Trump Tower, the 2016 World Chess Championship
Match to be held in ew York in ovember 2016. I have also become aware that in November
2016, there were press inquiries to my staff regarding whether I had p]ans to attend the tourname □ t,
which was not being held at Trump Tower. I understand these documents have already been
provided to you.


Execut d on   NCf/Wlf.rcJ.0,                2018




                                                   18
                                                C-23
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 46 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 47 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)




                  Appendix D
                            U.S. Department of Justice
 Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 48 of 54
______________________________________________________
Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)
                                    U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 49 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                                           APPENDIX D
      SPECIAL COUNSEL’S OFFICE TRANSFERRED, REFERRED, AND COMPLETED CASES
        This appendix identifies matters transferred or referred by the Special Counsel’s Office, as
well as cases prosecuted by the Office that are now completed.
       A. Transfers
        The Special Counsel’s Office has concluded its investigation into links and coordination
between the Russian government and individuals associated with the Trump Campaign. Certain
matters assigned to the Office by the Acting Attorney General have not fully concluded as of the
date of this report. After consultation with the Office of the Deputy Attorney General, the Office
has transferred responsibility for those matters to other components of the Department of Justice
and the FBI. Those transfers include:
   1. United States v. Bijan Rafiekian and Kamil Ekim Alptekin
       U.S. Attorney’s Office for the Eastern District of Virginia
       (Awaiting trial)
        The Acting Attorney General authorized the Special Counsel to investigate, among other
things, possible criminal conduct by Michael Flynn in acting as an unregistered agent for the
Government of Turkey. See August 2, 2017 Memorandum from Rod J. Rosenstein to Robert S.
Mueller, III. The Acting Attorney General later confirmed the Special Counsel’s authority to
investigate Rafiekian and Alptekin because they “may have been jointly involved” with Flynn in
FARA-related crimes. See October 20, 2017 Memorandum from Associate Deputy Attorney
General Scott Schools to Deputy Attorney General Rod J. Rosenstein.
        On December 1, 2017, Flynn pleaded guilty to an Information charging him with making
false statements to the FBI about his contacts with the Russian ambassador to the United States.
As part of that plea, Flynn agreed to a Statement of the Offense in which he acknowledged that
the Foreign Agents Registration Act (FARA) documents he filed on March 7, 2017 “contained
materially false statements and omissions.” Flynn’s plea occurred before the Special Counsel had
made a final decision on whether to charge Rafiekian or Alptekin. On March 27, 2018, after
consultation with the Office of the Deputy Attorney General, the Special Counsel’s Office referred
the investigation of Rafiekian and Alptekin to the National Security Division (NSD) for any action
it deemed appropriate. The Special Counsel’s Office determined the referral was appropriate
because the investigation of Flynn had been completed, and that investigation had provided the
rationale for the Office’s investigation of Rafiekian and Alptekin. At NSD’s request, the Eastern
District of Virginia continued the investigation of Rafiekian and Alptekin.
   2. United States v. Michael Flynn
       U.S. Attorney’s Office for the District of Columbia
       (Awaiting sentencing)




                                               D-1
                                     U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 50 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



   3. United States v. Richard Gates
        U.S. Attorney’s Office for the District of Columbia
        (Awaiting sentencing)
   4. United States v. Internet Research Agency, et al. (Russian Social Media Campaign)
        U.S. Attorney’s Office for the District of Columbia
        National Security Division
        (Post-indictment, pre-arrest & pre-trial1)
   5. United States v. Konstantin Kilimnik
        U.S. Attorney’s Office for the District of Columbia
        (Post-indictment, pre-arrest)
   6. United States v. Paul Manafort
        U.S. Attorney’s Office for the District of Columbia
        U.S. Attorney’s Office for the Eastern District of Virginia
        (Post-conviction)
   7. United States v. Viktor Netyksho, et al. (Russian Hacking Operations)
        U.S. Attorney’s Office for the Western District of Pennsylvania
        National Security Division
        (Post-indictment, pre-arrest)
   8. United States v. William Samuel Patten
        U.S. Attorney’s Office for the District of Columbia
        (Awaiting sentencing)
        The Acting Attorney General authorized the Special Counsel to investigate aspects of
Patten’s conduct that related to another matter that was under investigation by the Office. The
investigation uncovered evidence of a crime; the U.S. Attorney’s Office for the District of
Columbia handled the prosecution of Patten.
   9.   (b) (7)(A)
        (b) (7)(A)
        (Investigation ongoing)
        The Acting Attorney General authorized the Special Counsel to investigate, among other
things, crime or crimes arising out of payments Paul Manafort received from the Ukrainian
government before and during the tenure of President Viktor Yanukovych. See August 2, 2017
Memorandum from Rod J. Rosenstein to Robert S. Mueller, III. The Acting Attorney General
______________________________________________________________________________
        1
            One defendant, Concord Management & Consulting LLC, appeared through counsel and is in pre-
trial litigation.



                                                 D-2
                                      U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 51 of 54_
     _____________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



                           •                                           .     (b) (7)(A)



       On October 27, 2017, Paul Manafo1t and Richard Gates were charged in the District of
Columbia with various crimes (including FARA) in connection with work they perfom1ed for
Russia-backed political entities in Ukraine. On Febrnary 22, 2018, Manafo1t and Gates were
charged in the Eastern District of Virginia with various other crimes in connection with the
payments they received for work perfo1med for Russia-backed political entities in Ukraine.
During the course of its                       the Special Counsel's Office developed substantial
evidence with respect to individuals and entities that were

                On Febrna1y 23, 2018, Gates pleaded guilty in the District of Columbia to a multi-
object conspiracy and to making false statements; the remaining charges against Gates were
dismissed. 3 Thereaft.e r, in consultation with the Office of the Deputy Attorney General, the Special
Counsel' s Office closed the                                     and refe1Ted thew   \WJPJAI
                                                                                           for further
investigation as it deemed appropriate. The Office based its decision to close those matters on its
mandate, the indictments ofManafo1t, Gates's plea, and its detennination as to how best to allocate
its i-esources, among other reasons; (b) (7)(A)
                                     At (b) (7)(A)                                                   d
the investigation of those closed matters.

    10. United States v. Roger Stone
        US. Attorney's Office for the D;strict of Columbia
        (Awaiting trial)

    11. (b)   (7)(A)
        (b) (7)(A)
        (Investigation ongoing)

        B. Referrals
        During the course of the investigation, the Office periodically identified evidence of
potential criminal activity that was outside the scope of the Special Counsel's jurisdiction
established by the Acting Attorney General. After consultation with the Office of the Deputy
Attorney General, the Office refe1Ted that evidence to appropriate law enforcement authorities,
principally other components of the Depaitment of Justice and the FBI. Those refe1Tals, listed


            (b) (7)(A)

        3
          Manafo1t was ultimately convicted at trial in the Eastern Dist1ict of Virginia and pleaded guilty
in the DistTict of Columbia. See Vol. I, Section IV.A.8. The tlial and plea happened after the transfer
decision described here.




                                                   D-3
     Case 1:19-cv-00810-RBWU.S.      Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 52 of 54
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)



alphabetically by subject, are summarized below.
    1. (b) (7)(A), (b) (6), (b) (7)(C) (b)(6)/(b)(7)(C)-4

        (b) (7)(A), (b) (6), (b) (7)(C)                                                            (b)(6)/
                                                                                                   (b)(7)(C)-4




   2. Michael Cohen
        During the course of the investigation, the Special Counsel’s Office uncovered evidence
of potential wire fraud and FECA violations pertaining to Michael Cohen. That evidence was
referred to the U.S. Attorney’s Office for the Southern District of New York and the FBI’s New
York Field Office.
   3.
        (b) (6), (b) (7)(A), (b) (7)(C)    (b)(6)/(b)(7)(C)-4

        (b) (6), (b) (7)(A), (b) (7)(C)                                                            (b)(6)/
                                                                                                   (b)(7)(C)-4




   4.   (b)(6), (b)(7)(A), (C)
                                                (b)(6)/(b)(7)(C)-4
        (b) (6), (b) (7)(A), (b) (7)(C)
                                                                                                   (b)(6)/
                                                                                                   (b)(7)(C)-4




   5. Gregory Craig(b)                    (7)(A)      Skadden, Arps, Slate, Meagher & Flom LLP
        During the course of the FARA investigation of Paul Manafort and Rick Gates, the Special
Counsel’s Office uncovered evidence of potential FARA violations pertaining to (b) (7)(A)
Gregory Craig, Skadden, Arps, Slate, Meagher & Flom LLP (Skadden), and their work on behalf
of the government of Ukraine.
        After consultation with the NSD, the evidence regarding Craig (b) (7)(A)         was
referred to NSD, and NSD elected to partner with the U.S. Attorney’s Office for the Southern
District of New York and the FBI’s New York Field Office. NSD later elected to partner on the
Craig matter with the U.S. Attorney’s Office for the District of Columbia. NSD retained and
handled issues relating to Skadden itself.
   6.   (b)(6), (b)(7)(A), (C)                 (b)(6)/(b)(7)(C)-4
                                                                                                   (b)(6)/
        (b) (6), (b) (7)(A), (b) (7)(C)                                                            (b)(7)(C)-4



                                                                D-4
                                              U.S. Department of Justice
      Case 1:19-cv-00810-RBW Document 122-3 Filed 06/19/20 Page 53 of 54
     ______________________________________________________
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (6), (b) (7)(A), (b) (7)(C)                                                             (b)(6) /
                                                                                            (b)(7)(C)-4


    7.   (b)(6), (b)(7)(A), (C)   (b)(6)/(b)(7)(C)-4

         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    8.   (b)(6), (b)(7)(A), (C)      (b)(6)/(b)(7)(C)-4

         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    9. (b)(6), (b)(7)(A), (C) (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4




    10. (b)     (7)(A)
         (b) (7)(A)




    11. (b)(6), (b)(7)(A), (C) (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4



    12. (b)(6), (b)(7)(A), (C)    (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)                                                   (b)(6) /
                                                                                           (b)(7)(C)-4



    13. (b) (7)(A)
         (b) (7)(A)




                                                          D-5
     Case 1:19-cv-00810-RBWU.S.      Department
                                  Document       of Justice
                                             122-3    Filed 06/19/20 Page 54 of 54
     Attorney Work Product // May Contain Material Protected Under Fed. R. Crim. P. 6(e)


(b) (7)(A)


   14.
         (b)(6), (b)(7)(A), (C)
                                  (b)(6)/(b)(7)(C)-4
         (b) (6), (b) (7)(A), (b) (7)(C)
                                                                                                   (b)(6)/
                                                                                                   (b)(7)(C)-4


         (b) (6), (b) (7)(A), (b) (7)(C)                                                           (b)(6)/
                                                                                                   (b)(7)(C)-4


         C. Completed Prosecutions
        In three cases prosecuted by the Special Counsel’s Office, the defendants have completed
or are about to complete their terms of imprisonment. Because no further proceedings are likely
in any case, responsibility for them has not been transferred to any other office or component.
   1. United States v. George Papadopoulos
         Post-conviction, Completed term of imprisonment (December 7, 2018)
   2. United States v. Alex van der Zwaan
         Post-conviction, Completed term of imprisonment (June 4, 2018)
   3. United States v. Richard Pinedo
         Post-conviction, Currently in Residential Reentry Center (release date May 13, 2019)




                                                 D-6
